DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Response to the After Final Action received on 01/28/2022. Claims 1-11, 13-17 and 19-23 remain pending in this application.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of the claims has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-17 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-11, 13-17 and 21-22 are drawn to a method, which is within the four statutory categories (i.e. process).  Claims 19, 20 and 23 are drawn to a system/an apparatus, which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 19 and 20 have been amended now to recite “comparing the user information to a plurality of unique data sets, determining an ideal model of a motion type for the user and selecting a candidate model of one data set of the plurality of unique data sets as the ideal model based on the comparison of the user information to the plurality of unique data sets”, which, as drafted, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic processor”, “automatically selecting…”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “with an electronic processor” language, “comparing, determining and selecting” in the context of these claims encompass the user manually determining a candidate model as a selected model of the motion type for the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims are also directed to mental processes, such as, “comparing the user information the plurality of unique data sets further includes comparing the user feature of the user body to the candidate feature of the candidate body”, “selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on the candidate feature of the candidate body that is most similar to the user feature of the user body”-claim2, “comparing the user information the plurality of unique data sets further includes comparing the one or more user feature values indicating the user feature of the user body to the one or more candidate feature values indicating the candidate feature of the candidate body, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a sum total value of a difference between the one or more user feature values indicating the user feature of the user body and corresponding the one or more candidate feature values indicating the candidate feature of the candidate body”-claim 3, “classifying the one or more user feature values of the user information and corresponding the one or more candidate feature values of the individual candidate information into a plurality of segments; and weighting the plurality of segments”-claim 4, “selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes selecting the candidate model of the one unique data sets with a smallest sum total value”-claim 5, “comparing the user information the plurality of unique data sets further includes comparing the first result to the second result, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes selecting the candidate model of the one data set of the plurality of unique data sets based on a difference between the first result and the second result”-claim 6, “extracting a first feature of the first motion from the user information; and extracting a second feature of the second motion from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the first feature to the second feature extracted from the each data set of the plurality of unique data sets, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a difference between the first feature and the second feature extracted from the each data set of the plurality of unique data sets”-claim 7, “wherein extracting the first feature of the first motion of the user information includes extracting a user posture from the user information, wherein extracting the second feature of the second motion from the individual candidate information includes extracting a candidate posture from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the user posture to the candidate posture extracted from the each data set of the plurality of unique data sets, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a smallest difference between the user posture and the candidate posture extracted from the each data set of the plurality of unique data sets”-claim 8, “calculating a first feature value of the first motion from the user information, calculating a second feature value of the second motion from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the first feature value to the second feature value calculated from the each data set of the plurality of unique data sets, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal unique data sets”-claim 9, “comparing the user information to the plurality of unique data sets further includes comparing the user gender to the candidate gender in each of the plurality of unique data sets, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes excluding the each data of the plurality of unique data sets with the candidate gender that is different than the user gender”-claim 10, “comparing the user information to the plurality of unique data sets further includes comparing the user age to the candidate age in each of the plurality of unique data sets, and wherein selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes excluding the each data set of the plurality of unique data sets with the candidate age that has an age gap from the user age that is greater than or equal to a predetermined threshold”-claim 11, “analyzing a motion of the user based on first motion information indicating the motion of the user and corresponding second motion information from the candidate model selected as the ideal model”-claim 13, “analyzing the motion of the user further includes calculating a difference between the first motion information indicating the motion of the user and the corresponding second motion information from the candidate model selected as the ideal model of the motion type”-claim 14. Similar to the claims 1, 19 and 20, these claims recite limitations that can be performed by a human in mind or using pen and paper (mental process). Therefore, these claims are also direct to an abstract idea.
Claim 1 has been amended now to recite “controlling a notification device to notify the user of the ideal model”, and dependent claim 15 recites “controlling the notification device to notify the user of a result obtained by the analysis of the motion of the user”. And “controlling a notification device” is directed to certain methods of human activities (such as user determining notification process using a generic processor and by following rules or instructions). The mere nominal recitation of a processor and 
Claim 21 recites “controlling the one or more image sensors to capture a motion of the user”, which corresponds to an abstract idea of certain methods of organizing human activities. For instance, if the sensor is a camera (to capture photographs), controlling the sensor considered as a user adjusting the camera’s settings. 
The newly added claims 22 and 23 recite “the notification device to notify the user of the ideal model further includes at least one of: controlling a display screen of a display device to display a first visual representation of the ideal model; controlling an audio output device to output an audio indication of the ideal model; controlling the display screen of the display device to display a name or a profile of the trained user associated with the ideal model; or controlling the display screen of the display device to display a second visual representation of a difference between a motion of the user and a motion of the trained user in the ideal model”. This notification feature corresponds to certain methods of organizing human activities, such as a user determining the notification functions using a generic computer. 
Claims 15-16 is ultimately dependent from Claims 1, 13 and include all the limitations of Claims 1 and 13. Therefore, claims 15-16 recites the same abstract idea. Claims 15-16 describes further limitations regarding the basis for determining an ideal model of a motion type for the user. These are all just further describing the abstract idea recited in claims 1 and 13, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “an electronic processor”, “a memory storing instructions”, “a plurality of devices”, “a network” and “one or more of the plurality of device is configured to compare user information to a plurality of unique data sets, each data set of the plurality of unique data sets has candidate information including a candidate model of a motion type for a user, and select one candidate unique data sets as a selected model of the motion type for the user based on the comparison of the user information to the plurality of unique data sets.”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims 1, 19 and 20 have been amended now to recite another additional limitations beyond abstract idea (receiving user information, the user information captured by one or more sensors), and this function is an insignificant extra-solution activity (mere data gathering) (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the comparing and selecting steps amounts to no more than mere instructions to apply the exception using generic computer components (processor and memory). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Also claims 1, 19 and 20 have been amended now to recite “the user information captured by only one or more image sensors” and newly added claim 21 recites “the user information captured by only one or more sensors further includes generate some or all of the user information by tracking the motion of the user that is captured by one or more image sensors”. “Capturing user information using one or more sensors” is described in the current specification as “…a body may be one obtained by a captured image obtained by photographing the user” in par. 66 and this is a well-understood, routine and conventional activity as the current specification does not describe using a unique photographing type that isn’t well-understood, routine or conventional type. This feature does not provide significantly more to an abstract idea. 
Therefore, Claims 1-11, 13-17 and 19-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alessandri et al. (hereinafter Alessandri) (US 2013/0072353 A1).
Claim 1 has been amended now to recite an information processing method, the method comprising:
receiving, with an electronic processor, user information of a user, the user information captured by one only or more image sensors (Alessandri teaches “the apparatus comprises, in com bination: Sensing means set up to provide a signal representing the movement of the user and comprising a video camera for capturing images of the user during performance of the exercise” In par. 63, “The video camera films the user performing the free body exercise and provides a signal relating to the relative position of the user's body parts without the user having to wear any sensors.” In par. 66); and
determining, with the electronic processor, an ideal model of a motion type for the user in response to receiving the user information (Alessandri teaches “comparing in real time the signal representing the movement of the user with a preset reference pattern, representing an ideal pattern for the movement of the user corresponding to the fitness exercise performed correctly” In par. 75, “setting a criterion for comparing how the exercise has actually been performed with how it should have been performed and a tolerance margin to determine, as a function of the comparison, whether the actual performance of the exercise differs from the ideal performance by an amount greater or Smaller than the set tolerance margin” in par. 78),
wherein determining the ideal model of the motion type for the user includes 
comparing the user information to a plurality of unique data sets stored in a memory, each data set of the plurality of unique data sets has individual candidate information including one candidate model of one motion type for the user (Alessandri teaches “comparing in real time the signal representing the movement of the user with a preset reference pattern, representing an ideal pattern for the movement of the user corresponding to the fitness exercise performed correctly” In par. 75, “setting a criterion for comparing how the exercise has actually been performed with how it should have been performed and a tolerance margin to determine, as a function of the comparison, whether the actual performance of the exercise differs from the ideal performance by an amount greater or Smaller than the set tolerance margin” in par. 78)),
unique data sets as the ideal model based on the comparison of the user information to the plurality of unique data sets (Alessandri teaches “the central unit (that is, the processor 6) calculates the tolerance automatically as a function of the user's data (for example, age, body mass index and other user parameters, whether entered or sensed) or based on the performance of a predetermined movement (according to a calibration procedure where the user performs a predetermined movement from which the central unit 6 derives the tolerance).” in par. 283), the candidate model is a unique model of a trained user that performs a trained motion (Alessandri teaches “the processor 6 is configured in such a way that the further graphical element 11, or “avatar-trainer, is positioned according to the predetermined reference pattern and also to the signal representing the movement of the user 3.” in par. 144 and “The further graphical element 11 is a sort of “avatar trainer, or element representing the trainer in the images on the screen 10.” In par. 242); and
controlling, with the electronic processor, a notification device to notify the user of the ideal model (Alessandri teaches “…the apparatus 1 comprises a control element 16 configured to interact with the processor 6 in such a way that the processor 6 enables/disables the feedback and the transmission of the feedback to the feedback means 5.” In par. 220 and “The further graphical element 11 is a sort of “avatar trainer, or element representing the trainer in the images on the screen 10.” In par. 242).

Claim 2 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user feature of a user body, wherein the individual candidate information is indicative a candidate feature of a candidate body, wherein comparing the user information the plurality of unique data sets further includes comparing the user feature of the user unique data sets as the ideal model is based on the candidate feature of the candidate body that is most similar to the user feature of the user body (Alessandri; par. 75, 78, 144, 242, 283).

Claim 3 has been amended now to recite the information processing method according to claim 2, wherein the user information is indicative of one or more user feature values indicating the user feature of the user body, wherein the individual candidate information is indicative of one or more candidate feature values indicating the candidate feature of the candidate body, wherein comparing the user information the plurality of data sets further includes comparing the one or more user feature values indicating the user feature of the user body to the one or more candidate feature values indicating the candidate feature of the candidate body, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a sum total value of a difference between the one or more user feature values indicating the user feature of the user body and corresponding the one or more candidate feature values indicating the candidate feature of the candidate body (Alessandri; par. 75, 78, 144, 242, 283).

Claim 4 recites the information processing method according to claim 3, further comprising classifying the one or more user feature values of the user information and corresponding the one or more candidate feature values of the individual candidate information into a plurality of segments; and weighting the plurality of segments (Alessandri teaches “The monitoring system described above is based on measuring predetermined physiological parameters associated with the movement of the user and comparing the measured values of the physiological parameters with preset thresholds.” In par. 22, “Preferably, the processor 6 performs the comparison (between the sensed signal and the predetermined reference pattern) based on values adopted in the successive points in time starting from a first assessment parameter representing the position adopted by the user.” In par. 326).

Claim 5 has been amended now to recite the information processing method according to claim 3, wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes automatically selecting the candidate model of the one data set of the plurality of unique data sets with a smallest sum total value (Alessandri; par. 283).

Claim 6 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a first result obtained from a first motion, wherein the individual candidate information is indicative of a second result obtained from a second motion, wherein comparing the user information the plurality of unique data sets further includes comparing the first result to the second result, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes automatically selecting the candidate model of the one data set of the plurality of unique data sets based on a difference between the first result and the second result (Alessandri; par. 22, 283, 326).

Claim 7 has been amended now to recite the information processing method according to claim 6, further comprising: extracting a first feature of the first motion from the user information; and extracting a second feature of the second motion from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the first feature to the second feature extracted from the each data set of the plurality of unique data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as unique data sets (Alessandri; par. abstract, 283, 326).

Claim 8 has been amended now to recite the information processing method according to claim 7, wherein extracting the first feature of the first motion of the user information includes extracting a user posture from the user information, wherein extracting the second feature of the second motion from the individual candidate information includes extracting a candidate posture from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the user posture to the candidate posture extracted from the each data set of the plurality of unique data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a smallest difference between the user posture and the candidate posture extracted from the each data set of the plurality of unique data sets (Alessandri; par. 263, 283, 326).

Claim 9 has been amended now to recite the information processing method according to claim 6, further comprising: calculating a first feature value of the first motion from the user information, calculating a second feature value of the second motion from the individual candidate information, wherein comparing the user information to the plurality of unique data sets further includes comparing the first feature value to the second feature value calculated from the each data set of the plurality of unique data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model is based on a smallest difference between the first feature value and the second feature value calculated from the each data set of the plurality of unique data sets (Alessandri; par. 263, 283, 326).

Claim 13 recites the information processing method according to claim 1, further comprising analyzing a motion of the user based on first motion information indicating the motion of the user and corresponding second motion information from the candidate model selected as the ideal model (Alessandri; abstract).

Claim 14 recites the information processing method according to claim 13, wherein analyzing the motion of the user further includes calculating a difference between the first motion information indicating the motion of the user and the corresponding second motion information from the candidate model selected as the ideal model (Alessandri; abstract).

Claim 15 has been amended now to recite the information processing method according to claim 13, further comprising controlling the notification device to notify the user a result obtained by the analysis of the motion of the user (Alessandri; par. 220, 242).

Claim 16 has been amended now to recite the information processing method according to claim 1, wherein the trained user a sports player (Alessandri; par. 79).

Claim 17 has been amended now to recite the information processing method according to claim 1, wherein the trained user a medical professional.
Alessandri teaches “avatar-trainer“ in par. 79 and does not expressly teach the specific data recited in claim 17 (the trained user a medical professional); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the 

As per claims 19 and 20, they are system/apparatus claims which repeat the same limitations of claim 1, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Alessandri disclose the underlying process steps that constitute the methods of claim 1, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 19 and 20 are rejected for the same reasons given above for claim 1.

Claim 21 has been amended now to recite the information processing method according to claim 1, further comprising: controlling the one or more image sensors to capture a motion of the user, wherein receiving, with the electronic processor, the user information of the user, the user information captured by only the one or more sensors further includes generate some or all of the user information by tracking the motion of the user that is captured by the one or more image sensors (Alessandri; par. 127, 147).

Newly added claim 22 recites the information processing method according to claim 1, wherein controlling, with the electronic processor, the notification device to notify the user of the ideal model further includes at least one of: 
controlling a display screen of a display device to display a first visual representation of the ideal model; 

controlling the display screen of the display device to display a second visual representation of a difference between a motion of the user and a motion of the trained user in the ideal model (Alessandri; abstract, par. 45-48).  

Newly added claim 23 recites the information processing apparatus according to claim 19, wherein controlling the notification device to notify the user of the ideal model further includes at least one of: 
controlling a display screen of a display device to display a first visual representation of the 8Application No. 15/754,699Docket No.: 880001-9020-USO1Amendment dated August 11, 2021 Reply to Office Action dated May 11, 2021 ideal model; 
controlling an audio output device to output an audio indication of the ideal model; controlling the display screen of the display device to display a name or a profile of the trained user associated with the ideal model; or 
controlling the display screen of the display device to display a second visual representation of a difference between a motion of the user and a motion of the trained user in the ideal model (Alessandri; abstract, par. 45-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alessandri et al. (hereinafter Alessandri) (US 2013/0072353 A1) in view of Reinhold (US Patent No. 8,718,748 B2).
Claim 10 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user gender, wherein the individual candidate information is indicative of a candidate gender, wherein comparing the user information to the plurality of unique data sets further includes comparing the user gender to the candidate gender in each of the plurality of unique data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes excluding the each data of the plurality of unique data sets with the candidate gender that is different than the user gender.

Claim 11 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user age, wherein the individual candidate information is indicative of a candidate age, wherein comparing the user information to the plurality of unique data sets further includes comparing the user age to the candidate age in each of the plurality of unique data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of unique data sets as the ideal model further includes excluding the each data set of the plurality of unique data sets with the candidate age that has an age gap from the user age that is greater than or equal to a predetermined threshold.

As per claims 10 and 11, Alessandri fails to particularly teach “wherein the user information is indicative of a user gender, wherein the individual candidate information is indicative of a candidate gender, wherein comparing the user information to the plurality of data sets further includes comparing the user gender to the candidate gender in each of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data of the plurality of data sets with the candidate gender that is different than the user gender” and “wherein the user information is indicative of a user age, wherein the individual candidate information is indicative of a candidate age, wherein comparing the user information to the plurality of data sets further includes comparing the user age to the candidate age in each of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data set of the plurality of data sets with the candidate age that has an age gap from the user age that is greater than or equal to a predetermined threshold”. However, this feature is well known in the art, as evidenced by Reinhold. 
In particular, Reinhold discloses “The system may further provide comparisons of a subject's mobility with established norms for a subject's gender or age group.” in col. 3, lines 16-26 and “compare current performance with nominal for the subject's age, weight and height…” in col. 24, lines 57-58.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Reinhold with the motivation of “to include a normalized data” (Reinhold; col. 1, lines 42-57).




Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.

Argument about 35 USC 102/103 rejections:
Applicant’s arguments with respect to claim(s) 1-11, 13-17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument about 35 USC 101 rejection:
Applicant argues that “The Office has not expressly supported the rejection of claim 1 under 35 U.S.C. § 101 in writing with the required objective evidence or with the required affidavit under 37 C.F.R. § 1.104(d)(2). While the Office cites to MPEP § 2106.05(d), MPEP § 2106.05(d) does not qualify as the required objective evidence that the above-noted features of claim 1 are well-understood, routine, and conventional.”. In response, Examiner respectfully submits that an updated rejection has been provided above. And in light of that, the recitation of "receiving, with an electronic processor, user information of a user, the user information captured by only one or more image sensors" in claims is found to be well-understood, routine and conventional activity, since the current specification describes “Capturing user information using one or more image sensors” is described in the current specification as “…a body may be one obtained by measurement using a measure or may be one obtained by estimation from a captured image obtained by photographing the user” in par. 66 and this is a well-understood, routine and conventional activity as the current specification does not describe using a unique photographing type that isn’t well-understood, routine or conventional type. The current application describes user information as capturing photographs of the user, and then determining an ideal model of a motion, 

Applicant argues that “receiving, with an electronic processor, user information of a user, the user information captured by only one or more image sensors” is not just mere data gathering, but it’s an improvement, because the prior art must use non-image sensors to capture the user information. In response. Examiner submits that, as indicated in the above section, “Capturing user information using one or more image sensors” is described in the current specification as “…a body may be one obtained by measurement using a measure or may be one obtained by estimation from a captured image obtained by photographing the user” in par. 66. Therefore the system describing obtaining (receiving) photographs of a user instead of another sensor data (such as one coming from a body-worn sensing device). The current specification does not recite if the receiving photographs is an improvement to receiving a sensor data. For instance, it’s not recited in the current rejection that “receiving captured photographs of the user” is an improvement to “receiving a sensor data captured by a wearable sensor device (such as an accelerometer)”. Also, “receiving the captured images” is considered as an extra-solution activity, since it’s a pre-solution activity (step of gathering data for use in claimed process). 

Applicant argues that “controlling a notification device to notify the user of the ideal model” is not an abstract idea of certain methods of organizing human activity, since it doesn’t mean to determine when to and how to notify a user and set up the notification device”, but instead it’s “notifying the user of the ideal model”. In response, Examiner submits that “controlling a notification device” is directed to certain methods of human activities (such as user determining notification process using a generic processor and by following rules or instructions). The mere nominal recitation of a processor and 

Applicant argues that deciding an ideal model of a motion type for a user is an improvement in the technical field and the current claims are similar to the McRO claims (Remarks, pages 14-17). In response, Examiner submits that the claims recite "automatically selecting one candidate model...as an ideal model" and this feature is an additional element that is a software element. The user can make a selection on the ideal model in mind, and using a generic processor to make this determination automatically covers performance of the limitation in the mind but for the recitation of generic computer components. The additional elements that are merely invoked as a tool to apply instructions of the abstract idea (a software program selecting a most suitable model) does not provide a practical application.
The current specification recites "An example of the process of performing the combined processes includes, when the model of the motion type is not narrowed down to one person by one process of the process according to the first example described in the above item (1) and the process according to the second example described in the above item (2), deciding a model of the motion type of one person by the other process. For example, when there are a plurality of candidates for the model having the smallest sum total value by the sum total value concerning the first example described in the above item (1), the decision processing unit 102 decides a model of the motion type by further performing the process according to the second example described in the above item (2) on the basis of the candidate information corresponding to these plurality of candidates for the model." 
“Selecting a model process automatically” is not a technological improvement, since it's an algorithm that provides a result. Mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field 
Applicant argues that the current claims are similar to the McRO claims and they recite an improvement on selecting a candidate model automatically. In response, Examiner submits that MPEP recites “The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated.” in section 2106.05(a) II (Improvements to any other technology or technical field). The current specification does not describe how the selecting a candidate model can be automated and if this is an improvement to the technology in any way. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626